Quillian, Presiding Judge.
The superior court erred in reversing the award of the State Board of Workmen’s Compensation. The board correctly excluded the answers to certain hypothetical questions, because the questions were not based on facts that were in evidence. Dobbins v. Columbia Cas. Co., 105 Ga. App. 216 (123 SE2d 926).

Judgment reversed.


Webb and McMurray, JJ., concur.

Argued March 7, 1978
Decided May 3, 1978
Rehearing denied May 26,1978.
Swift, Currie, McGhee & Hiers, George L. Pope, Jr., for appellants.
Alex Byars, for appellee.